                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                     Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING REMAINDER OF
                                   9             v.                                        PLAINTIFF’S MOTION FOR RELIEF
                                                                                           FROM NONDISPOSITIVE PRETRIAL
                                  10     CISCO SYSTEMS INC.,                               ORDER OF MAGISTRATE JUDGE
                                  11                    Defendant.                         [Re: ECF 292]
                                  12          Before the Court is Plaintiff’s Motion for Relief from Nondispositive Pretrial Order of
Northern District of California
 United States District Court




                                  13   Magistrate Judge (ECF 274). Motion, ECF 292. Plaintiff’s motion requests relief from three
                                  14   aspects of Magistrate Judge Susan van Keulen’s order at ECF 274:
                                  15          (1) Denial of Plaintiff’s motion for leave to supplement its infringement contentions with
                                  16              (a) internal code names of software components and (b) a new infringement contention
                                  17              concerning Talos;
                                  18          (2) Striking Plaintiff’s supplemental interrogatory response to Cisco’s Interrogatory
                                  19              No. 10; and
                                  20          (3) Compelling Plaintiff to produce further documents relating to its subsidiary’s
                                  21              relationship with IBM.
                                  22   See generally Motion. The Court previously denied Plaintiff’s motion with respect to issues (2)
                                  23   and (3) and requested an opposition brief from Defendant regarding issue (1). See ECF 293.
                                  24   Defendant has submitted its opposition brief, see Opp’n, ECF 300, and this matter is suitable for
                                  25   submission without oral argument, see ECF 293.
                                  26     I.   LEGAL STANDARD
                                  27          A district court may refer nondispositive pretrial matters to a magistrate judge under 28
                                  28   U.S.C. § 636(b)(1)(A). The district court “may reconsider any pretrial matter under this
                                   1   subparagraph (A) where it has been shown that the magistrate judge’s order is clearly erroneous or

                                   2   contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a). On review of a

                                   3   nondispositive order, “the magistrate’s factual determinations are reviewed for clear error, and the

                                   4   magistrate’s legal conclusions are reviewed to determine whether they are contrary to law.” Perry

                                   5   v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010). This standard is highly deferential—

                                   6   the district judge may not simply substitute his or her judgment for that of the magistrate judge.

                                   7   Grimes v. City & Cnty. of S.F., 951 F.2d 236, 241 (9th Cir. 1991).

                                   8    II.   DISCUSSION
                                   9          The remaining issue consists of two subparts: (a) Judge van Keulen’s denial of Plaintiff’s

                                  10   motion for leave to supplement its infringement contentions with internal code names of software

                                  11   components; and (b) Judge van Keulen’s denial of Plaintiff’s motion for leave to supplement its

                                  12   infringement contentions with a new contention concerning Talos. See Motion at 1–3. The Court
Northern District of California
 United States District Court




                                  13   addresses each subpart in turn.

                                  14          A.    Request to Supplement with Internal Code Names of Software Components
                                  15          During discovery, Plaintiff filed a motion for leave to supplement its infringement

                                  16   contentions with internal code names of software components. See ECF 231 at 2. Judge van

                                  17   Keulen denied this request based on her finding that “Finjan’s showing of diligence [was]

                                  18   insufficient.” See van Keulen Order at 7, ECF 274.

                                  19          Plaintiff argues that Judge van Keulen’s order on this point should be reversed “because

                                  20   Finjan promptly notified Cisco of the internal code names accused of infringement and diligently

                                  21   sought to supplement its infringement contentions with this new information, as this Court

                                  22   indicated was appropriate in [Finjan, Inc. v. Blue Coat Sys., LLC, No. 15-cv-03295-BLF, 2017

                                  23   U.S. Dist. LEXIS 220192, at *23 n.1 (N.D. Cal. July 28, 2017) (“Blue Coat II”)]. See Motion at 2.

                                  24   Defendant counters that Judge van Keulen properly considered the relevant law, that Blue Coat II

                                  25   does not support Plaintiff’s position, and that “[none] of the ‘internal names’ [were] new to

                                  26   Finjan.” See Opp’n at 1, ECF 300.

                                  27          Having reviewed the parties’ arguments with respect to the internal code names issue, the

                                  28   Court now better understands the controversy between the parties and concurs with Judge van
                                                                                         2
                                   1   Keulen’s determination that the issue is more complex than initially presented by Finjan. The

                                   2   Court would have expected Finjan to present a list of newly identified internal code names to be

                                   3   swapped out for less precise designations in the infringement contentions. Having been advised of

                                   4   this deficiency by Judge van Keulen, Finjan has done nothing to persuade this Court that the true

                                   5   effect of its request is as benign as suggested in the moving papers. Thus, the Court finds no

                                   6   “clear error” in Judge van Keulen’s factual determinations and does not find that Judge van

                                   7   Keulen’s legal conclusions are “contrary to law.” See Perry, 268 F.R.D. at 348. The Court will

                                   8   not substitute its judgment for the considered judgment of Judge van Keulen. See Grimes, 951

                                   9   F.2d at 241. Accordingly, Plaintiff’s motion for relief from the portion of Judge van Keulen’s

                                  10   order denying Plaintiff’s motion for leave to supplement its infringement contentions with internal

                                  11   code names of software components is DENIED.

                                  12          B.    Request to Supplement with New Contention concerning Talos
Northern District of California
 United States District Court




                                  13          During discovery, Plaintiff also sought to supplement its infringement contentions with a

                                  14   new infringement contention that Talos, by itself, infringed certain patents-in-suit. See ECF 231

                                  15   at 5. In her order denying this request, Judge van Keulen noted Finjan’s admission “that its

                                  16   ‘standalone Talos’ contention is a new theory” and ruled that “[i]t is too late for Finjan to add this

                                  17   new theory to its infringement contentions.” See van Keulen Order at 8. Judge van Keulen

                                  18   considered Finjan’s argument “that Cisco misrepresented the nature of Talos” but found that “a

                                  19   review of the proffered evidence on this point is not persuasive.” See id. at 8. Judge van Keulen

                                  20   explained that “[the] evidence, including produced documents and deposition testimony, indicates

                                  21   that enough of Talos’s functionality was revealed to Finjan to enable it to seek discovery on these

                                  22   issues earlier” and that “Finjan’s showing of diligence [was] insufficient given the significance of

                                  23   its proposed amendment/supplementation.” See id.

                                  24          In the instant motion, Plaintiff argues that Judge van Keulen’s order on this point should be

                                  25   reversed “because Finjan promptly sought leave to add [Talos as a new infringement contention]

                                  26   upon learning that Talos included infringing software . . . . [and] was [not merely] a group of

                                  27   people.” See Motion at 2. Finjan contends it only learned in February 2019 that Talos included

                                  28   software “when it took the deposition of Talos’ head of engineering, who testified that Talos
                                                                                          3
                                   1   actually included software that performed analysis of malicious code.” See Motion at 2; see also

                                   2   2/19/2019 Watchinski Depo. at 44:15–19, Ex. 5 to Hannah Decl., ECF 258-14. Defendant

                                   3   counters that its counsel’s statements at an October 2017 hearing before Judge van Keulen “are

                                   4   near-verbatim” to portions of the 2/19/2019 Watchinski testimony that supposedly revealed to

                                   5   Plaintiff for the first time that Talos included software. See Opp’n at 2–3; see also 10/10/2017

                                   6   Hearing Tr. at 8:4–25, Ex. 8 to Hannah Decl., ECF 258-20; 2/19/2019 Watchinski Depo. at 26:6–

                                   7   23. Defendant also contends that “Finjan made this same [misrepresentation] allegation to Judge

                                   8   van Keulen . . . [which] Judge van Keulen flatly rejected.” See Opp’n at 2 (citing van Keulen

                                   9   Order at 8).

                                  10          Having reviewed the parties’ arguments with respect to Plaintiff’s “Talos only” theory, the

                                  11   Court finds no “clear error” in Judge van Keulen’s factual determinations and does not find that

                                  12   Judge van Keulen’s legal conclusions are “contrary to law.” See Perry, 268 F.R.D. at 348. Judge
Northern District of California
 United States District Court




                                  13   van Keulen considered the same arguments now before the Court and—relying on multiple

                                  14   citations to the record—explained that “[t]he nature and characteristics of Talos have long been

                                  15   the subject of discovery and argument between the[] parties.” See van Keulen Order at 8. Judge

                                  16   van Keulen considered the evidence and record and ruled that “enough of Talos’s functionality

                                  17   was revealed to Finjan to enable it to seek discovery on these issues earlier.” See id. at 8. Thus,

                                  18   the Court will not substitute its judgment for the reasoned judgment of Judge van Keulen. See

                                  19   Grimes, 951 F.2d at 241. Accordingly, Plaintiff’s motion for relief from the portion of Judge van

                                  20   Keulen’s order denying Plaintiff’s motion for leave to supplement its infringement contentions

                                  21   with a “Talos only” theory is DENIED.

                                  22   III.   ORDER
                                  23          For the foregoing reasons, the remainder of Plaintiff’s motion for relief from

                                  24   nondispositive pretrial order of magistrate judge is DENIED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 17, 2019

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         4
